Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2021 has been entered.
 
Examiner’s Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Mr. Roger Chen during a telephone interview on April 7, 2021.
The application has been amended as follows:
	In the claims:

retrieving at least one initial wave characteristic related to each earthquake data among a plurality of earthquake data;
utilizing a support vector classification (SVC) method to establish an earthquake determination model and enhancing an accuracy of the earthquake determination model according to a plurality of vectors corresponding to the initial wave characteristic of the plurality of earthquake data;
determining to classify each of new earthquake data into one of an earthquake event and a non-earthquake event according to the earthquake determination model when the new earthquake data are received

wherein, each of the plurality of vectors corresponds to one of the plurality of earthquake data and a target value, wherein the target value is based on whether the corresponding earthquake data is classified into the earthquake event or the non-earthquake event;
wherein the earthquake determination model is represented as a function f(x), and the function f(x) equals:
f(x) =
    PNG
    media_image1.png
    109
    348
    media_image1.png
    Greyscale

wherein x1 — xl are the plurality of vectors and y1 — yl are the target value
corresponding to each of the plurality of vectors x1 — xl, respectively,

wherein α1 — αl and b are obtained by solving a primal problem O (w, b, ξ), and the primal problem O (w, b, ξ) is:
O (w, b, ξ) =
    PNG
    media_image2.png
    77
    294
    media_image2.png
    Greyscale

subjected to

    PNG
    media_image3.png
    39
    346
    media_image3.png
    Greyscale

wherein w is a vector in the high-dimensional characteristic space, ξ1 – ξl and b are variables of the primal problem, and ϕ is a function mapping the plurality of vectors x1 - xl to the high-dimensional characteristic space; and
wherein the step of utilizing the SVC method to establish the earthquake determination model and enhancing the accuracy of the earthquake determination model according to the plurality of vectors corresponding to the initial wave characteristic of the plurality of earthquake data comprises:
calculating the coefficients a1 — at and b of the function f(x) based on 
the plurality of vectors x1 – xl by solving the primal problem;
converting the new earthquake data into a new vector which is 
substituted in the function f(x); and
obtaining an output value of the function f(x) with the substitution of the 
new vector, and the output value indicates that the earthquake data is classified into the earthquake event or the non-earthquake event; and
delivering an earthquake warning to a geological region when the output value indicates the earthquake event.

10. (currently amended) An earthquake detecting system, comprising:
an earthquake detector, for retrieving at least one initial wave characteristic related to each earthquake data among a plurality of earthquake data;
a computer, for utilizing a support vector classification (SVC) method to establish an earthquake determination model and enhancing an accuracy of the earthquake determination model according to the plurality of vectors corresponding to the initial wave characteristic of the plurality of earthquake data; and
an earthquake estimator, for determining to classify each of new earthquake data into one of an earthquake event and a non-earthquake event according to the earthquake determination model when the earthquake detector receives the plurality of earthquake data

wherein each of the plurality of vectors corresponds to one of the plurality of earthquake data and a target value, wherein the target value is based on whether the corresponding earthquake data is classified into the earthquake event or the non-earthquake event;
wherein the earthquake estimator determines to classify each earthquake data into one of the earthquake event and the non-earthquake event according to the earthquake determination model represented as a function f(x), and the function f(x) equals:

    PNG
    media_image1.png
    109
    348
    media_image1.png
    Greyscale

wherein x1 — xl are the plurality of vectors and y1 — yl are the target value
corresponding to each of the plurality of vectors x1 — xl, respectively, wherein yi ϵ (1, -1), and K is a kernel function corresponding to a high-dimensional characteristic space;
wherein α1 — αl and b are obtained by solving a primal problem O (w, b, ξ), and the primal problem O (w, b, ξ) is:
O (w, b, ξ) =
    PNG
    media_image2.png
    77
    294
    media_image2.png
    Greyscale

subjected to

    PNG
    media_image3.png
    39
    346
    media_image3.png
    Greyscale

wherein w is a vector in the high-dimensional characteristic space, ξ1 – ξl and b are variables of the primal problem, and ϕ is a function mapping the plurality of vectors x1 - xl to the high-dimensional characteristic space; and
wherein the computer performs the following steps to utilize the SVC method to establish the earthquake determination model and enhance the accuracy of the earthquake determination model according to the plurality of vectors corresponding to the initial wave characteristic of the plurality of earthquake data:
calculating the coefficients a1 — al and b of the function f(x) based on 
the plurality of vectors x1 — xl by solving the primal problem;
converting the earthquake data into a new vector which is substituted as 

obtaining an output value of the function f(x) with the substitution of 
the new vector, and the output value indicates that the earthquake data is classified into the earthquake event or the non-earthquake event; and
	the earthquake detecting system delivers an earthquake warning to a geological region when the output value indicates the earthquake event.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method and system for determining an earthquake event comprising obtaining an output value of the function f(x) (as recited in the claims) with the substitution of the new vector, and the output value indicates that the earthquake data is classified into the earthquake event or the non-earthquake event (claims 1, 10) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Note Regarding 35 USC §101


While the claims recite an abstract idea as discussed in the prior office action, including “obtaining an output value of the function f(x) with the substitution of the new vector, and the output value indicates that the earthquake data is classified into the earthquake event or the non-earthquake event”, the abstract idea is integrated into a practical application of “delivering an earthquake warning to a geological region when the output value indicates the earthquake event”. Accordingly, the claims are patent eligible under 35 USC 101.

Conclusion

Taya (US 2015/0378036) discloses an earthquake prediction device (Abstract) that calculates a prediction value using a prediction formula (Abstract, lines 8-9). However, Taya does not disclose obtaining an output value of the function f(x) as recited in the claims 1 and 10.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        April 7, 2021